Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 05/18/2022.  Claims 1, 3-13,15-24, 26-28 and 30 of which claims 1,13, 22 and 28 are independent, were pending in this application and have been considered below.
(i) Claims 1, 13, 22 and 28 are currently amended
(ii) Claims 2, 14, 25 and 29 are cancelled.
(iii) No new claims are added
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 05/18/2022, with respect to the rejection of Claims 1, 3, 5, 6,12, 22, 24,26, 28  and 30 under 35 U.S.C. 103 as being unpatentable over SAMSUNG-1( "Considerations on Sidelink CSI", 3GPP Draft, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901053rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-ntipolis Cedex, France, Vol. RAN WG1, 25 January 2019 (2019-01-25), pp. 1-7, XP051576587), Retrieved from the internet: URLhttp:/Avww.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F 1901/Docs/R1%D1901053%2Ezip. [Retrieved on 2019-01-25] Sections 2. 3. Paragraph Above Figure 2.(see IDS) in view of YTE, et al., (“Discussion on Measurements and RS Design for CLI Mitigation’, 3GPP TSG RAN WG1 Meeting #88,BGPP Draft, R1-1701615 - 8.1.6.2, Discussion on Measurement and RS Design for CCl, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis, Vol. RAN WG1, no. Athens, Greece; 20170213 — 20170217, 06 February 2017, XP051220505, 13 Pages, Retrieved from the Internet: IRL: http:/Awww.3gpp.org/ftp/tsg_ranfWG1_RL1/TSGR1_88/Docs/ [retrieved on 2017-02-06], the Whole Document.(See IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.         The application is amended as follows:
Claim 12 is amended as follow:
12. (CURRENTLY AMENDED) The apparatus of claim 1, wherein the wireless communication apparatus comprises of 

Allowable Subject Matter
6.         Claims 1, 3-13,15-24, 26-28 and 30 are allowed.
7.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         The following is a statement of reasons for allowance: 
Regarding claims 1, 13, 22 and 28 the prior art of record, specifically SAMSUNG-1 teaches in fig. 2 an apparatus ( Master BS, secondary BS )for wireless communication (Sidelink power control in Dual connectivity), comprising: a memory; and 
at least one processor coupled to the memory (not shown, but known in BS) and configured to: transmit a set of reference signals on shared resources (see paragraph above fig. 2, - - -the sidelink and Uu interface use shared spectrum) of a first communication link and a second communication link (see section 2, Sidelink Reference signals- - -two types of RS are introduced: CSI-RS and SRS---), ( see paragraph above fig. 2, the UE shall control his/her sidelink Tx power to suppress the interference caused by sidelink transmission to the communication in Uu interface); and 
communicate data or control information on the first communication link following transmission of the set of reference signals (section 3, refers to CSI measurement which implies channel estimation; data or control information is followed as shown in fig. 1, multiplexing of PSCCH and PSSCH).
YTE, et al teaches in fig. 1, UE-to-UE interference and gNB-to-gNB interference. In fig. 2, with the lines UE1-gNB1 and UE2-gNB2 wherein CSI-RS are transmitted on shared resources (see slot 3), CLI measurement requires channel estimation; data and control information is communicated (see 2nd dot in paragraph above fig. 2, The probing signal design (prior to data transmission)- - -) lines 24-43). 
Xiao et al (US 20180376308) teaches in fig. 2, see [0158] Step 201: A terminal device determines a communication path for a V2X service, where the communication path is selected from at least two communication paths, the at least two communication paths include a first communication path(link) and a second communication path(link), the first communication path is a communication path on which communication is performed by using a PC5 interface, and the second communication path is a communication path on which communication is performed by using a Uu interface.
Richardson (US 20100317291) teaches in fig. 3, 300, communication device with processor 302 and memory 304, also in [0025] Wireless communications devices monitor for hidden node conditions resulting in unacceptable levels of interference, generate and transmit intentional interference signals, e.g., intentional jamming signals. The intentional interference signals are used to cause a device to switch to a different air link resource. For example, the first communications device 102 detects interference caused by the second and third devices (104, 106) transmitting concurrently on a shared peer discovery air link resource, generates an intentional interference signal, transmits the generated interference signal, and causes at least one of the second and third devices (104, 106) to switch to a different peer discovery air link resource. 

However, none of the prior arts cited alone or in combination provides the motivation to teach transmit a set of reference signals on shared resources of a first communication link on one of a Uu interface or a PC5 interface and a second 
communication link on the other of the Uu interface or the PC5 interface, the set of reference signals indicating an interference channel between the Uu interface and the PC5 interface on the shared resources; and communicate data or control information on the first communication link following transmission of the set of reference signals as recited in claim 1 and similarly in claims 13, 22 and 28.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 11, 2022